t c summary opinion united_states tax_court christopher stanback petitioner v commissioner of internal revenue respondent docket no 2139-13s filed date christopher stanback pro_se christopher j richmond for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure respondent issued a statutory_notice_of_deficiency to petitioner determining deficiencies in income_tax of dollar_figure for and dollar_figure for the issues for decision are whether petitioner is entitled to deduct expenses claimed on schedule c profit or loss from business for utilities and travel in excess of those respondent allowed for and itemized_deductions in excess of the standard_deduction for some of the facts have been stipulated and are so found the stipulation of facts the second stipulation of facts the third stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioner resided in california when the petition was filed background since petitioner has worked as a production assistant in the film television and commercial industry a production assistant is a person in any nonunion position assisting in the production of television shows commercials or films such as a runner or for example a person making copies or filing on- the adjustment to petitioner’s itemized_deductions for is computational and will be resolved by the decision of the court on the other issues set production assistants might be responsible for getting lunches for actors and performing other miscellaneous tasks if a person is nonunion he is always a local hire and receives no payment for travel_expenses petitioner is a member of hawaii local the international alliance of theatrical stage employees local he is also a member of the international cinematographers guild local local petitioner moved in from hawaii where the work is sporadic to new york where he was still residing in local the cinematographer’s guild is international but is divided into three districts western central and eastern petitioner had accumulated days in the western district but when he moved to new york he transferred his local membership there he was unable to get union work however and ended up doing nonunion work union jobs require a certain amount of experience and are usually paid_by the day and sometimes hourly some crafts are paid_by contract production coordinators are paid a flat rate petitioner worked with a company making commercials in hawaii and he flew there from new york since petitioner was a member of the local in hawaii they made him a local hire and did not pay his travel_expenses typically only distant-hire department heads are compensated for travel head of makeup head of hair production designers all producers camera dp director of photography and his first assistant the union jobs in hawaii did pay union scale petitioner turned down jobs in hawaii where he could not at least break even considering the cost of travel but he was always mindful of making contacts for potential future jobs it is who you know at the end of while petitioner was living in new york he was offered work on a movie in hawaii he went back to hawaii and worked a union job as a production coordinator he then moved into a job as an art department coordinator he also worked on two commercials in petitioner returned to new york petitioner was then asked to come back to hawaii to work on the pilot episode of a television show the show was selected for production and petitioner was offered a job as prop master’s assistant petitioner moved to hawaii in date petitioner was unable to break his apartment lease in new york and he kept his internet service there in case i needed it because his ground floor apartment had windows abutting an alley petitioner feared leaving his personal items there and instead put them in storage he left the television show in hawaii in date from date to date petitioner went to prague czech republic to teach and learn at a film school under an exchange program affiliated with local petitioner was provided with room and board but he had to pay his own travel_expenses he was in prague about three weeks in march or date petitioner moved to california and attempted to join affiliated property craftspersons local that union however was closed to new membership so petitioner had to take nonunion jobs he went back to new york for a few jobs and continued to pay for his new york storage unit through date in date petitioner’s apartment lease was expiring petitioner traveled to new york to cancel his internet service and to retrieve his belongings from storage petitioner went back and forth in the snow donating his storage items and throwing away other items he then packed his remaining items including his tax information in a large craftsman trunk and flew back to los angeles somewhere along the way petitioner’s trunk was damaged by the airline or airport workers and the contents were mostly lost or destroyed petitioner filed his federal_income_tax return for attaching a schedule c claiming deductions for travel_expenses of dollar_figure and utilities expenses of dollar_figure petitioner’s tax_return for reported itemized_deductions including medical_expenses of dollar_figure before the reduction required by sec_213 charitable_contributions of dollar_figure and miscellaneous_itemized_deductions of dollar_figure before the application of the floor required by sec_67 discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 the court finds that petitioner has not argued or shown that he has met the requirements of sec_7491 and the burden_of_proof does not shift to respondent deductions are strictly a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any deduction claimed rule a 292_us_435 290_us_111 moreover taxpayers are required to maintain records that are sufficient to substantiate their deductions sec_6001 sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses except where specifically authorized by statute see sec_262 the an employee’s performance of services is a trade_or_business e g 54_tc_374 taxpayer must show that any expenses for which business_expenses are claimed were incurred primarily for business rather than personal living or family reasons see rule a see 72_tc_433 to show that the expense was not incurred for personal reasons the taxpayer must show that the expense was incurred primarily to benefit his business and there must have been a proximate relationship between the claimed expense and the business see walliser v commissioner t c pincite schedule c expenses where a taxpayer has established that he has incurred a trade_or_business expense failure to prove the exact amount of the otherwise deductible item may not always be fatal generally unless prevented by sec_274 the court may estimate the amount of such an expense and allow the deduction to that extent see 255_f2d_128 10th cir aff’g 27_tc_413 39_f2d_540 2d cir in order for the court to estimate the amount of an expense however there must be some basis upon which an estimate may be made 85_tc_731 without such a basis an allowance would amount to unguided largesse 245_f2d_559 5th cir petitioner presented copies of electric bills from his new york apartment for totaling dollar_figure as evidence of his utilities expense deduction of dollar_figure petitioner explained that the expenses for utilities were business_expenses because he had to maintain his apartment in new york while living in hawaii petitioner had to maintain his apartment he testified because he had unfinished business in new york and he needed the internet service and electricity to run it also he could not afford to break his lease the court finds that petitioner has not substantiated his utilities expenses and has not shown that they were business as opposed to personal expenses respondent’s determination on this issue is sustained certain business deductions described in sec_274 are subject_to strict rules of substantiation that supersede the doctrine in cohan v commissioner f 2d pincite see sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed with respect to certain items including a any traveling expense including meals_and_lodging away from home b any item related to an activity of a type considered to be entertainment amusement or recreation or c the use of any listed_property as defined in sec_280f unless the taxpayer substantiates certain elements for an expense described in one of the above categories the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use applying the appropriate measure mileage may be used in the case of automobiles the time and place of the expenditure or use the business_purpose of the expenditure or use and in the case of entertainment the business relationship to the taxpayer of each expenditure or use see sec_274 to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use see sec_1 5t c temporary income_tax regs supra a contemporaneous log is not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date petitioner prepared for trial as evidence of his travel_expenses for a document titled work related travel_expenses a summary list of locations with the categories reason job arrival and departure dates and round number estimated costs that included airfare and hotel costs petitioner testified that he could not obtain any of his pertinent records because small banks and credit card companies get sold to bigger companies and they dissolve the assets and keep the records god knows where petitioners’ documentation for travel_expenses does not meet the standard of substantiation required by sec_274 the court sustains respondent’s determination on this issue itemized_deductions because petitioner’s allowable itemized_deductions after respondent’s adjustments were less than the standard_deduction respondent allowed petitioner the standard_deduction of dollar_figure medical and dental expenses petitioner deducted dollar_figure of medical and dental expenses before application of the statutory floor of of adjusted_gross_income see sec_213 respondent allowed petitioner a dollar_figure deduction for medical_expenses petitioner testified that his union medical plan would pay for medical treatment petitioner’s summary of travel_expenses lists dollar_figure for travel in although he did not claim a deduction for travel_expenses on schedule c for respondent did not adjust petitioner’s deduction from gross_income for that year of dollar_figure of moving_expenses which included travel_expenses of dollar_figure only in hawaii otherwise he was required to pay out of pocket petitioner further testified that he cannot get copies of his medical bills because the hospital in hawaii will mail medical records only to the street address he gave when he received care from the hospital he testified that he has only a post office box in new york he would have to go to hawaii in person to get copies of his records because the hospital will not mail them to him in any event petitioner cannot show that he actually paid any bills he might have received from any source in excess of the amounts respondent allowed petitioner has not shown that he is entitled to medical and dental expense deductions in excess of those respondent allowed charitable_contributions also included in his itemized_deductions were charitable_contributions in_kind of dollar_figure and carryover contributions of dollar_figure petitioner’s only documentary_evidence for these contributions was copies of four goodwill receipts that show the dates of donation but do not show the name of the donor or the description or valuation of the items donated respondent allowed a deduction for the dollar_figure of noncash contributions petitioner reported that the carryover contributions are from and petitioner reported only dollar_figure of charitable_contributions for petitioner offered no evidence of the carryover contributions except for his testimony that his mother advised him by telephone in late of her donations of his items evidence of which was lost when his trunk was damaged sec_170 allows the carryover of deductions for contributions to sec_170 organizations that exceed of the taxpayer’s contribution_base for the taxable_year the taxpayer’s contribution_base is his adjusted_gross_income computed without the deduction allowed by sec_172 sec_170 petitioner has not shown that he is entitled to a charitable_contribution_deduction for in excess of the dollar_figure respondent allowed and he clearly cannot meet the requirements of sec_170 with respect to carryover contributions from and unreimbursed employee business_expenses petitioner deducted dollar_figure of unreimbursed employee business_expenses of which respondent allowed dollar_figure for included in the employee_business_expense deductions were travel_expenses of dollar_figure parking fees tolls and transportation_expenses of dollar_figure vehicle expenses of dollar_figure meals and entertainment_expenses of dollar_figure and other business_expenses of dollar_figure as evidence of his employee business_expenses petitioner provided copies of credit card statements and some bank statements for that without further explanation appear overwhelmingly to show personal expenditures petitioner offered no evidence of his dollar_figure deduction for tax preparation fees and dollar_figure for attorney’s and accountant’s fees respondent’s determination that the standard_deduction exceeds the sum of petitioner’s substantiated itemized_deductions for is sustained to reflect the foregoing decision will be entered for respondent petitioner’s tax_return indicates it was self-prepared
